         Case 2:11-cv-02797-TLN-CKD Document 464 Filed 04/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     THOMAS T. AOKI, M.D., an individual, and           Case No.: 2:11-cv-02797-TLN-CKD
11   AOKI DIABETES RESEARCH INSTIUTE,
     a California Non-Profit Corporation,               ORDER SCHEDULING EXAMINATION OF
12                                                      STEPHENIE RHINESMITH TO AID IN
            Plaintiffs                                  ENFORCEMENT OF MONEY JUDGMENT
13
            vs.
14
     GREGORY FORD GILBERT, an individual;
15   et al.

16                  Defendants
17

18
            GOOD CAUSE APPEARING, the Court hereby grants Petitioner Thomas T. Aoki, M.D.’s
19
     (Amended) Ex Parte Application For Order Scheduling an examination to aid in the enforcement or
20
     execution of a money judgment (ECF No. 461) and ORDERS the following:
21
            Stephenie Rhinesmith, as witness in this matter and former employee (handling financial
22
     billings) of defendant and judgment debtor Trina Health, LLC, shall appear personally on Wednesday,
23
     July 14, 2021, at 1:30 p.m., in the United States District Court for the Eastern District of California
24
     located at 501 I Street, Sacramento, CA 95814, Courtroom 24, 8th floor, to furnish information to aid in
25
     enforcement or execution of a money judgment.
26
            This Order shall be served upon the witness not less than 10 days before the date set for the
27
                                                        -1-
28
                   ORDER SCHEDULING EXAMINATION OF STEPHENIE RHINESMITH TO AID IN
                                               ENFORCEMENT OF MONEY JUDGMENT
                                                      Case No.: 2:11-cv-02797-TLN-CKD
          Case 2:11-cv-02797-TLN-CKD Document 464 Filed 04/15/21 Page 2 of 2

 1

 2   examination and a certificate of such service filed with this Court.

 3            NOTICE TO PERSON SERVED: IF YOU FAIL TO APPEAR AT THE
 4   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO
 5   ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE
 6   COURT MAY MAKE AN ORDER REQUIRING YOU TO PAY THE
 7   REASONABLE ATTORNEY’S FEES INCURRED BY THE JUDGMENT
 8   CREDITOR IN THIS PROCEEDING.
 9   IT IS SO ORDERED.
10
     Dated: April 15, 2021
11                                                    _____________________________________
                                                      CAROLYN K. DELANEY
12                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15
     19,aoki.2797
16

17

18

19

20

21

22

23

24

25

26

27
                                                        -2-
28
                    ORDER SCHEDULING EXAMINATION OF STEPHENIE RHINESMITH TO AID IN
                                                ENFORCEMENT OF MONEY JUDGMENT
                                                       Case No.: 2:11-cv-02797-TLN-CKD
